
	
		II
		110th CONGRESS
		1st Session
		S. 1651
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Kennedy (for
			 himself, Mr. Smith,
			 Mr. Biden, Mr.
			 Hagel, Mr. Leahy,
			 Mr. Levin, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To assist certain Iraqis who have worked directly with,
		  or are threatened by their association with, the United States, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Refugee Crisis in Iraq
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Processing facilities.
					Sec. 4. United States refugee program priorities.
					Sec. 5. Special immigrant status for certain
				Iraqis.
					Sec. 6. Minister counselors for Iraqi refugees and internally
				displaced persons.
					Sec. 7. Countries with significant populations of displaced
				Iraqis.
					Sec. 8. Denial or termination of asylum.
					Sec. 9. Reports.
					Sec. 10. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The United
			 Nations estimates that there are 2,000,000 Iraqis internally displaced and more
			 than 2,000,000 Iraqi refugees in neighboring countries, primarily Jordan and
			 Syria.
			(2)The humanitarian
			 needs of the Iraqi refugees and internally displaced persons are significant.
			 If their needs are not quickly and adequately met, these populations could
			 become a fertile recruiting ground for terrorists.
			(3)Iraqi refugees
			 are a significant financial burden on countries in the region. The Iraq Study
			 Group concluded that if the refugee crisis is not addressed, Iraq and
			 the region could be further destabilized.
			(4)Many Iraqis who
			 have worked in critical positions in direct support of the United States
			 Government in Iraq have been killed or injured in reprisals for their support
			 of the American effort. Many more Iraqis associated with the United States have
			 fled Iraq in fear of being killed or injured.
			(5)Although the
			 United States cannot resettle all of Iraq’s refugees in the United States, the
			 United States has a fundamental obligation to help the vast number of Iraqis
			 displaced in Iraq and throughout the region by the war and the associated
			 chaos, especially those who have supported America's efforts in Iraq.
			(6)In April 2007,
			 Assistant Secretary of State Ellen Sauerbrey said the United States
			 could resettle up to 25,000 Iraqi refugees this year. In May
			 2007, Under Secretary of State Paula Dobriansky said, “We are committed to
			 honoring our moral debt to those Iraqis who have provided assistance to the
			 United States military and embassy.” On June 8, 2007, Secretary Rice remarked,
			 The people that I'm most worried about in the near term are the people
			 who've worked for and with us who might be subject to recrimination and
			 reprisal..
			(7)It is essential
			 for the United States to develop a comprehensive and effective approach to
			 support host governments and to meet the needs of Iraq’s refugees and
			 internally displaced persons, especially those who are associated with the
			 United States.
			3.Processing
			 facilities
			(a)In
			 generalThe Secretary of State shall establish processing
			 facilities in Iraq and in countries in the region in which—
				(1)aliens described
			 in section 4 may apply and interview for admission to the United States as
			 refugees; and
				(2)aliens described
			 in section 5(b) may apply and interview for admission to the United States as
			 special immigrants.
				(b)Report
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of State, in consultation with the Secretary of
			 Homeland Security, shall submit a report that contains the plans and assessment
			 described in paragraph (2) to—
					(A)the Committee on
			 the Judiciary of the Senate;
					(B)the Committee on
			 Foreign Relations of the Senate;
					(C)the Committee on
			 the Judiciary of the House of Representatives; and
					(D)the Committee on
			 Foreign Affairs of the House of Representatives.
					(2)ContentsThe
			 report submitted under paragraph (1) shall—
					(A)describe the
			 Secretary’s plans to establish the processing facilities described in
			 subsection (a); and
					(B)contain an
			 assessment of in-country processing that makes use of videoconferencing.
					4.United States
			 refugee program priorities
			(a)In
			 generalPriority 2 refugees
			 of special humanitarian concern under the refugee resettlement priority system
			 shall include—
				(1)Iraqis who were employed by, or worked for
			 or directly with the United States Government, in Iraq;
				(2)Iraqis who were
			 employed in Iraq by—
					(A)a media or
			 nongovernmental organization based in the United States; or
					(B)an organization
			 or entity that has received a grant from, or entered into a cooperative
			 agreement or contract with, the United States Government;
					(3)spouses,
			 children, sons, daughters, siblings, and parents of aliens described in
			 paragraph (1) or section 5(b); and
				(4)Iraqis who are
			 members of a religious or minority community and have close family members (as
			 described in sections 201(b)(2)(A)(i) or 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(2)(A)(i) and 1153(a))) in the United
			 States.
				(b)Identification
			 of other persecuted groupsThe Secretary of State is authorized
			 to identify other Priority 2 groups in Iraq.
			5.Special
			 immigrant status for certain Iraqis
			(a)In
			 generalSubject to subsection (c)(1) and notwithstanding any
			 other provision of law, for purposes of the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), the Secretary of Homeland Security may provide an alien
			 described in subsection (b) with the status of a special immigrant under
			 section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)), if the alien—
				(1)or an agent
			 acting on behalf of the alien, submits to the Secretary a petition under
			 section 204 of such Act (8 U.S.C. 1154) for classification under section
			 203(b)(4) of such Act (8 U.S.C. 1153(b)(4));
				(2)is otherwise
			 eligible to receive an immigrant visa; and
				(3)is otherwise
			 admissible to the United States for permanent residence (excluding the grounds
			 for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C.
			 1182(a)(4)).
				(b)Aliens
			 described
				(1)Principal
			 aliensAn alien is described in this subsection if the
			 alien—
					(A)is a national of
			 Iraq;
					(B)was employed by,
			 or worked for or directly with the United States Government in Iraq, in or
			 after 2003, for an aggregate period of not less than 1 year; and
					(C)provided faithful
			 service to the United States Government, which is documented in a positive
			 recommendation or evaluation.
					(2)Spouses and
			 childrenAn alien is described in this subsection if the alien
			 is—
					(A)the spouse or
			 child of a principal alien described in paragraph (1); and
					(B)is following or
			 accompanying to join the principal alien in the United States.
					(c)Numerical
			 limitations and benefits
				(1)In
			 generalThe total number of principal aliens who may be provided
			 special immigrant status under this section may not exceed 5,000 per year for
			 each of the 5 fiscal years beginning after the date of the enactment of this
			 Act.
				(2)Exclusion from
			 numerical limitationsAliens provided special immigrant status
			 under this section shall not be counted against any numerical limitation under
			 sections 201(d), 202(a), or 203(b)(4) of the Immigration and Nationality Act (8
			 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).
				(3)BenefitsAliens
			 provided special immigrant status under this section shall be eligible for the
			 same resettlement assistance, entitlement programs, and other benefits as
			 refugees admitted under section 207 of the Immigration and Naturalization Act
			 (8 U.S.C. 1157).
				(4)Carry
			 forwardIf the numerical limitation under paragraph (1) is not
			 reached during a given fiscal year, the numerical limitation under paragraph
			 (1) for the following fiscal year shall be increased by a number equal to the
			 difference between—
					(A)the number of
			 visas authorized under paragraph (1) for the given fiscal year; and
					(B)the number of
			 principal aliens provided special immigrant status under this section during
			 the given fiscal year.
					(d)Visa and
			 passport issuance and feesNeither the Secretary of State nor the
			 Secretary of Homeland Security may charge an alien described in subsection (b)
			 any fee in connection with an application for, or issuance of, a special
			 immigrant visa. The Secretary of State shall ensure that aliens described in
			 this section who are issued special immigrant visas are provided with the
			 appropriate series Iraqi passport necessary to enter the United States.
			(e)Protection of
			 aliensThe Secretary of
			 State, in consultation with other relevant Federal agencies, shall provide an
			 alien described in this section who is applying for a special immigrant visa
			 with protection or the immediate removal from Iraq of such alien if the
			 Secretary determines that such alien is in imminent danger.
			(f)SecurityAn
			 alien is not eligible to participate in the program authorized under this
			 section if the alien is otherwise inadmissible to the United States under
			 section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)).
			(g)DefinitionsThe
			 terms defined in subsections (a) and (b) of section 101 of the Immigration and
			 Nationality Act (8 U.S.C. 1101) have the same meanings when used in this
			 section.
			(h)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall promulgate regulations to carry out the provisions
			 of this section, including requirements for background checks.
			(i)Savings
			 provisionNothing in this section may be construed to affect the
			 authority of the Secretary of Homeland Security under section 1059 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163).
			6.Minister
			 counselors for Iraqi refugees and internally displaced persons
			(a)In
			 generalThe Secretary of State shall establish in the embassy of
			 the United States located in Baghdad, Iraq, a Minister Counselor for Iraqi
			 Refugees and Internally Displaced Persons (referred to in this section as the
			 Minister Counselor for Iraq).
			(b)DutiesThe
			 Minister Counselor for Iraq shall be responsible for the oversight of
			 processing for resettlement of persons considered Priority 2 refugees of
			 special humanitarian concern, special immigrant visa programs in Iraq, and the
			 development and implementation of other appropriate policies and programs
			 concerning Iraqi refugees and internally displaced persons. The Minister
			 Counselor for Iraq shall have the authority to refer persons to the United
			 States refugee resettlement program.
			(c)Designation of
			 Minister CounselorsThe Secretary of State shall designate in the
			 embassies of the United States located in Cairo, Egypt; Amman, Jordan;
			 Damascus, Syria; and Beirut, Lebanon a Minister Counselor to oversee
			 resettlement to the United States of persons considered Priority 2 refugees of
			 special humanitarian concern in those countries to ensure their applications to
			 the United States refugee resettlement program are processed in an orderly
			 manner and without delay.
			7.Countries with
			 significant populations of displaced Iraqis
			(a)In
			 generalWith respect to each
			 country with a significant population of displaced Iraqis, including Iraq,
			 Jordan, Egypt, Syria, Turkey, and Lebanon, the Secretary of State shall—
				(1)as appropriate,
			 consult with other countries regarding resettlement of the most vulnerable
			 members of such refugee populations; and
				(2)develop
			 mechanisms in and provide assistance to countries with a significant population
			 of displaced Iraqis to ensure the well-being and safety of such populations in
			 their host environments.
				(b)Numerical
			 limitationsIn determining the number of Iraqi refugees who
			 should be resettled in the United States under sections (a) and (b) of section
			 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the President shall
			 consult nongovernmental organizations that have a presence in Iraq or
			 experience in assessing the problems faced by Iraqi refugees.
			(c)Eligibility for
			 admission as refugeeSection 207(c)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1157(c)(1)) is amended by adding at the end the
			 following: No alien shall be denied the opportunity to apply for
			 admission under this section solely because such alien qualifies as an
			 immediate relative or is eligible for classification as a special
			 immigrant..
			8.Denial or
			 termination of asylumSection
			 208(b) of the Immigration and Nationality Act (8 U.S.C. 1158) is amended by
			 adding at the end the following:
			
				(4)Changed country
				conditionsAn applicant for asylum or withholding of removal,
				whose claim was denied by an immigration judge solely on the basis of changed
				country conditions on or after March 1, 2003, may file a motion to reopen to
				reconsider his or her claim not later than 6 months after the date of the
				enactment of the Refugee Crisis in Iraq
				Act if the applicant—
					(A)is a national of
				Iraq; and
					(B)remained in the
				United States on such date of
				enactment.
					.
		9.Reports
			(a)Secretary of
			 Homeland Security
				(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit a report containing plans to expedite the processing of
			 Iraqi refugees for resettlement to—
					(A)the Committee on the Judiciary of the
			 Senate;
					(B)the Committee on Foreign Relations of the
			 Senate;
					(C)the Committee on the Judiciary of the House
			 of Representatives; and
					(D)the Committee on
			 Foreign Affairs of the House of Representatives.
					(2)ContentsThe report submitted under paragraph (1)
			 shall—
					(A)detail the plans of the Secretary for
			 expediting the processing of Iraqi refugees for resettlement including through
			 temporary expansion of the Refugee Corps of United States Citizenship and
			 Immigration Services; and
					(B)describe the plans of the Secretary for
			 enhancing existing systems for conducting background and security checks of
			 persons applying for Special Immigrant Visas and of persons considered Priority
			 2 refugees of special humanitarian concern under this Act, which enhancements
			 shall support immigration security and provide for the orderly processing of
			 such applications without delay.
					(b)PresidentNot
			 later than 90 days after the date of the enactment of this Act, and annually
			 thereafter, the President shall submit to Congress an unclassified report, with
			 a classified annex if necessary, which includes—
				(1)an assessment of
			 the financial, security, and personnel considerations and resources necessary
			 to carry out the provisions of this Act;
				(2)the number of
			 aliens described in section 4(1);
				(3)the number of
			 such aliens who have applied for special immigrant visas;
				(4)the date of such
			 applications; and
				(5)in the case of
			 applications pending for more than 6 months, the reasons that visas have not
			 been expeditiously processed.
				10.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
